FOURTH AMENDMENT AND ASSIGNMENT TO
RESTATED AND AMENDED PURCHASE AGREEMENT



 

This Fourth Amendment and Assignment to Restated and Amended Purchase Agreement
("Fourth Amendment") is effective as of the /29th/ of /December/, 2005, between
MILLWORKS TOWN CENTER, LLC, an Ohio limited liability company ("Purchaser"), and
THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio corporation ("Seller").



WITNESSETH:



WHEREAS

, Seller and Trademark Property Company entered into that certain Restated and
Amended Purchase Agreement dated June 20, 2005, as amended by that certain First
Amendment to Restated and Amended Purchase Agreement dated July 15, 2005, the
Second Amendment to Restated and Amended Purchase Agreement dated September 14,
2005, and Seller, Trademark Property Company and Purchaser entered into the
Third Amendment and Assignment to Restated and Amended Purchase Agreement (as
amended, the "Agreement"), covering the sale of two (2) separate parcels of
land, as more particularly described therein (unless otherwise defined herein,
all defined terms in this Fourth Amendment will have the same meaning as in the
Agreement); and





WHEREAS

, Purchaser and Seller have previously agreed that the Closing of Parcel A must
occur on or before December 31, 2005;





NOW, THEREFORE

, for good and valuable consideration -- which the parties acknowledge receiving
-- Seller, Assignee and Assignor hereby agree as follows:





Closing of Parcel A is extended until on or before March 1, 2006,
notwithstanding anything in the Agreement to the contrary.



Purchaser may extend Closing of Parcel A until on or before March 31, 2006 by
delivering to Seller a nonrefundable, but fully applicable to the purchase
price, payment of Two Hundred Thousand Dollars ($200,000.00) on or before
February 28, 2005.



Except as specifically modified by the terms of this Fourth Amendment, all of
the terms and provisions of the Agreement shall remain in full force and effect
and unmodified and are hereby ratified by the parties.



This Agreement may be executed in any number of counterparts, each of which will
be an original, and all of which -- when taken together -- will constitute one
(1) document. Facsimile signatures will be treated as original signatures for
all purposes hereunder.



 

(signature blocks on following page)



EFFECTIVE

as of the day and year first above written.





 

 

 

PURCHASER: MILLWORKS TOWN CENTER, LLC

,



an Ohio limited liability company



 

By:

Name:

Its:



 

 

 

SELLER: THE KIRK & BLUM MANUFACTURING COMPANY

,



an Ohio corporation



 

By:

Name:

Its:



 

 

 

 